Name: 80/998/EEC: Commission Decision of 6 October 1980 authorizing Ireland not to apply Community treatment to tents originating in South Korea (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-07

 Avis juridique important|31980D099880/998/EEC: Commission Decision of 6 October 1980 authorizing Ireland not to apply Community treatment to tents originating in South Korea (Only the English text is authentic) Official Journal L 298 , 07/11/1980 P. 0047****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . ( 3 ) OJ NO L 347 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 6 OCTOBER 1980 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO TENTS ORIGINATING IN SOUTH KOREA ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/998/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 26 SEPTEMBER 1980 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY IRELAND TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO TENTS FALLING WITHIN HEADING NO EX 62.04 OF THE COMMON CUSTOMS TARIFF ( CATEGORY 91 ), ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS UNDER THAT AGREEMENT SOUTH KOREA HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS THE COUNCIL ADOPTED REGULATION ( EEC ) NO 3059/78 ( 2 ), AS LAST AMENDED BY COMMISSION REGULATION ( EEC ) NO 3063/79 ( 3 ), INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILING BETWEEN THE MEMBER STATES ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1980 IRELAND HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , OF WHICH 3.542 TONNES ORIGINATED IN THE SAID THIRD COUNTRY ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 17 TONNES IN 1979 TO 32 TONNES IN THE FIRST SIX MONTHS OF 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA ARE BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN IRELAND ; WHEREAS OUTPUT OF LIKE PRODUCTS IN IRELAND HAS FALLEN FROM 90 TONNES IN 1978 TO 40 TONNES IN 1979 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SOUTH KOREA AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION : // // CCT HEADING NO // DESCRIPTION // // EX 62.04 ( NIMEXE CODES 62.04-23 , 73 ) ( CATEGORY 91 ) // TENTS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA OR UNTIL 31 DECEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 6 OCTOBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT